

Exhibit 10.43       
 
 
SOFTWARE LICENSE AND SERVICES AGREEMENT
 
ThisSoftware License And Services Agreement (this “Agreement”) is made as of
September 28, 2006 (the “Effective Date”) by and between Connecticut General
Life Insurance Company, a Connecticut corporation having a place of business at
900 Cottage Grove Road, Bloomfield, Connecticut 06152 (“Customer”), and
Chordiant Software, Inc., a Delaware corporation having its principal place of
business at 20400 Stevens Creek Blvd., Suite 400, Cupertino, CA 95014
(“Chordiant”).  The terms of this Agreement shall apply to each Software license
granted by Chordiant under this Agreement, which shall be identified on the
Order Form.
 
1.      Definitions.
 
(a)  “CIGNA Entities” means (i) Customer and Customer subsidiaries, divisions
and affiliates, as well as any divested or spun off Customer entities or
divisions, (ii) business partners, members, suppliers or customers of the
entities set forth in (i) and (iii) healthcare providers; provided that all
individual users of such partners, members, suppliers, customers and healthcare
providers shall be considered users for purposes of counting the Number of
Concurrent Users.
 
(b)  “CIGNA Agent” means International Business Machines Corporation or such
other third party service provider or providers designated by Customer.
 
(c)  “Number of Concurrent Users” means the peak sum of simultaneous users at
any given time within a twelve (12) month period.
 
(d)  “Delivery Date” means the date on which Chordiant delivers the Software to
Customer or its designee, or if no delivery is necessary, the Effective Date set
forth above or on the relevant Order Form.
 
(e)  “Designated Contact” means the contact person or group designated by
Customer who shall coordinate all Support requests to Chordiant.
 
(f)  “Documentation” means all documentation, technical manuals, operator and
user guides and manuals, flow diagrams, file descriptions and other written
information describing the functions, operational characteristics and
specifications of the Software or other technology, or explaining how to
install, use, maintain or support the Software or other
technology.  Documentation is provided in CD-ROM or bound form, whichever is
generally available.
 
(g)  “Error” means a reproducible error, defect or problem in the Supported
Program or Documentation which causes the Supported Program not to operate
substantially in accordance with the Documentation
 
(h)  “License Fee” means the license fee(s) payable by Customer or CIGNA Agent
pursuant to Section 8 and as set forth in any particular Order Form.
 
(i)  “Order Form” means the document in hard copy form by which Customer orders
Software licenses, and which is agreed to by the parties, or which is agreed to
between Chordiant and a CIGNA Agent (and where the licensed Software is listed
on Schedule A hereto).  The Order Form shall reference the Effective Date and be
governed by the terms of this Agreement.
 
(j)  “Resolution” means a modification or workaround to the Supported Program
and/or Documentation provided by Chordiant to Customer that resolves an Error
without additional cost to Customer or adverse impact to the CIGNA Entities.
 
(k)  “Services” means work performed by Chordiant for Customer pursuant to a
Statement of Work agreed to by the parties under this Agreement.
 
(l)   “Software” means the software referenced in a particular Order Form in
object code form, which consists of proprietary Chordiant software, and Third
Party Software and Open Source Code Software embedded therein, and the media,
Documentation and any Updates thereto.  Additionally, the Customer shall be
provided with certain source code elements of the proprietary Chordiant software
pursuant to Section 2.6 and may be provided with the entire source code of the
proprietary Chordiant software from the Source Code escrow pursuant to Section
2.7, if appropriate.
 
(m)  “Support” means ongoing maintenance and support services provided by
Chordiant and/or CIGNA pursuant to the terms of this Agreement as set forth on
Exhibit A hereto, and, if more favorable to Customer, Chordiant’s current
support policies.  In any event, Chordiant shall be responsible for providing
Minor Release Updates, Major Release Updates and Patch Updates as part of
Support (and at no additional charge) under its contract with IBM and/or this
Agreement.
 
(n)  “Supported Program” or “Supported Software” shall mean, at any given time,
the then-current release and the two immediately preceding point releases from
the current release  of the Software in use by any of the CIGNA Entities.  For
example, if the most current release is 5.5, Chordiant must support 5.3, 5.4 and
5.5 or if the most current release is 6.1, then Chordiant must support 5.9, 6.0
and 6.1 (and once the current release is 6.2, then support 6.0, 6.1 and 6.2).
 
(o)  “Support Fee” means the support fee(s) payable by Customer or a CIGNA Agent
pursuant to Section 3, if any, and as set forth in any particular Order
Form.  During the term of Chordiant’s services contract with IBM, IBM will pay
Chordiant the Support Fee directly and Chordiant shall provide Support through
IBM.  In the event that the contract between IBM and Customer or the services
agreement between IBM and Chordiant terminates, then Chordiant shall provide
Support at fees consistent with the fees charged to IBM by Chordiant during the
term of the CIGNA and IBM services agreement.  Upon Customer’s request (subject
to Customer having obtained IBM’s consent), Chordiant shall make such pricing
information available to Customer; provided that such Support Fee may be
increased from the previous year’s Support Fee by the lesser of 5% or the actual
increase in the Consumer Price Index (CPI) for the previous twelve (12) month
period as published by the Wall Street Journal.
 
(p)  “Support Hours” means the support hours specified on Schedule A for either
the Standard Support period or the Premier Support period, as specified on the
particular Order Form.
 
(q)  “Support Period” means the period during which Customer is entitled to
receive Support on a Supported Program, which shall be a period of twelve (12)
months beginning from the Delivery Date or, if applicable, twelve (12) months
from the expiration of the preceding Support Period unless otherwise agreed in
writing by the parties.
 
(r)  “Supported Environment” means the application server or servers on which
the Documentation states the Software can operate.
 
(s)  “Third Party Software” means the software of Sun Microsystems, Corticon
Technologies, Inc., Desiderata Software and Flux Corporation which is embedded
in the Software and any other third party software embedded in the Software.
 
(t)  “Update” means any new release, version, enhancement, update, correction,
patch, bug-fix or other modifications (regardless of how characterized) to the
Software that are distributed, designed, developed or created by or for
Chordiant, but excluding any Customizations or Additions.  Chordiant shall
provide such Major Release Updates, Minor Release Updates and Patch Updates to
Customer and/or a CIGNA Agent at no additional fee at the same time as Chordiant
provides them to other users or licensees of the Software as and when developed
for general release.  Additional Documentation is provided for Major Release
Updates and Minor Release Updates.  Such additional Documentation shall contain
a description of any Open Source Code Software contained in the Update.
 
(i)   “Major Release Update” shall mean any subsequent release of the Software
that is a numbered release (ie, Chordiant 5 Foundation, or Chordiant 6
Foundation).
 
(ii)   “Minor Release Update” shall mean any subsequent release of the Software
that is a dot-, numbered release (ie, Chordiant 5.1 Foundation).  All Minor
Release Updates shall be included in the next Major Release Update.
 
(iii)   “Patch Update” shall mean any subsequent release of the Software that is
a dot-, dot- numbered release (ie, Chordiant 5.1.1 Foundation) and is typically
a patch.  All Patch Updates shall be included in the next Minor Release Update.
 


2.      Software License.
 
2.1                                                Rights Granted.
 
(a)  Chordiant hereby grants to the CIGNA Entities a worldwide, irrevocable,
perpetual, non-exclusive, fully-paid, royalty-free, license to reproduce, use,
modify, enhance, perform, display, distribute and sublicense to CIGNA Entities
and/or CIGNA Agents, directly and indirectly, through one or more tiers of
sublicensees, and make derivative works of the Software listed on Schedule A
hereto (and any amendments to Schedule A and any Order Forms subsequently
entered into between Customer and Chordiant) for use in connection with the
business operations of the CIGNA Entities.
 
(b)  The license granted in this Section 2.1 includes the object code version of
the licensed Software (including all Third Party Software) and includes all
Updates of the Software to be provided to Customer promptly upon release.
Additionally, the license includes certain source code elements of the
proprietary Chordiant software pursuant to Section 2.6 and may include the
entire source code of the proprietary Chordiant software from the Source Code
escrow pursuant to Section 2.7, if appropriate.
 
(c)  Customer shall have the right to make such copies of the Software as
Customer deems reasonably necessary, including for back-up, testing, disaster
recovery, development or archival purposes.  All titles, trademarks and
copyright or other restricted rights notices shall be reproduced in any such
copies.
 
(d)  Customer shall have the right to allow third parties to use the Software
for the operations of the CIGNA Entities (for example, third parties involved
with disaster recovery, the integration of the Software with the systems of
CIGNA Entities, development and production), so long as Customer is responsible
for use of the Software is in accordance with the terms of this Agreement
(unless the third party has a direct agreement with Chordiant in which case
CIGNA shall not be responsible and Chordiant shall look to its agreement with
such third party).
 
(e) Notwithstanding anything contrary in this Agreement, the CIGNA Entities and
their agents, contractors and third party service providers (and their
affiliates and subcontractors), wherever located, may access, use, modify,
enhance, create derivatives works of and install the Software solely for the
benefit of the business operations of the CIGNA Entities.  The Software may be
installed at the locations, facilities and systems owned or leased by the CIGNA
Entities and their agents, contractors and third party service providers (and
their affiliates and subcontractors) solely for the benefit of the business
operations of the CIGNA Entities.
 
2.2             Restrictions
 
(a)  Chordiant has obtained the right for the CIGNA Entities to use any Sun
Microsystems, Inc. software or any other third party software that is embedded
in the Software in connection with any use of the Software as contemplated by
Section 2.1.
 
(b)  Customer agrees not to  engineer, disassemble, de-compile, or any other
attempt to derive source code from the Software for which source code was not
provided pursuant to Section 2.6 or from the Third Party Software, except to the
extent required to obtain interoperability with either independently created
software or as specified by law.
 
(c)  Chordiant and its suppliers shall retain all title, copyright and other
proprietary rights in the Software. Customer does not acquire any rights,
express or implied, in the Software, other than those specified in this
Agreement. Customer agrees that it shall not publish any results of benchmark
tests run on the Software, other than for the internal use of the CIGNA
Entities.
 
2.3  Transfer.
 
(a)   Customer may use the Software on any Supported Environment available as of
the Effective Date or thereafter without the payment of an additional license
fee so long as Customer’s usage of the Software does not exceed the scope of the
license it acquired for use.
 
      (b)    If Customer divests part of its business or an Affiliate ceases to
be an Affiliate (in each instance the “Former Business”), Customer may
sublicense use of the Software, assign a designated number of licenses to that
Former Business or provide services to such Former Business with respect to the
use of the Software to the Former Business; provided that the continued use of
the Software by or for the Former Business shall be considered a part of the
underlying license for the purpose of counting the Number of Concurrent Users
and the number of CPUs in use.
 
2.4                                                Verification.  At Chordiant’s
written request, not more frequently than annually, Customer shall furnish
Chordiant with a signed certification verifying that the Software is being used
pursuant to the provisions of this Agreement and applicable Order
Form.  Chordiant (or Chordiant’s designee) may audit Customer's use of the
Software.  Any such audit shall be conducted at Chordiant’s cost and expense
during regular business hours at Customer's facilities and shall not
unreasonably interfere with Customer's business activities.  Chordiant agrees
that its employees shall comply with Customer’s reasonable security and
confidentiality requirements during the audit.  If an audit reveals that
Customer has underpaid fees to Chordiant, Customer shall be invoiced directly
for such underpaid fees based on the rates set forth in the applicable Order
Form.  Payment of such underpaid fees shall be Chordiant’s sole and exclusive
remedy in the event of an underpayment by Customer.


2.5                                                Customizations and
Additions.  Modifications, enhancements and derivatives works of the Software,
including certain software objects applicable to the business of the CIGNA
Entities, are referred to herein as “Customizations”.  Additions, bolt-ons or
other software that interacts or interfaces with the Software are referred to
herein as “Additions”.  Any Customizations made by Customer either directly or
through their third parties other than Chordiant shall be owned by Customer
(“Customer Customizations”).  All right, title and interest to any
Customizations made by Chordiant on behalf of Customer or CIGNA Agents, either
directly or indirectly (“Chordiant Customizations”), shall be owned by
Chordiant.  Chordiant hereby grants Customer a license to such Chordiant
Customizations on the same terms and conditions as those set forth in Section 2
pertaining to the originally licensed Software, and such Chordiant
Customizations shall be considered licensed Software under this Agreement.  Any
Additions shall be owned by Customer, and Chordiant hereby assigns all rights,
title and interests to such Additions to Customer.  To the extent that Customer
desires to have Chordiant incorporate such Customer Customizations or Additions
(collectively, “Customer Specific Objects”) into Chordiant’s Software (and
Chordiant agrees, in its sole discretion, to incorporate such Customer Specific
Objects), Customer shall promptly deliver to Chordiant the source and object
code versions (including documentation) of such Customer Specific Objects, and
any updates or modifications thereto, and hereby grants Chordiant a perpetual,
irrevocable, worldwide, fully-paid, royalty-free, non-exclusive, license to
reproduce, modify, use, perform, display, distribute and sublicense, directly
and indirectly, through one or more tiers of sublicensees, such Customer
Specific Objects (provided that any use by Chordiant shall be on an “as-is”
basis” at Chordiant’s sole risk, with no obligation on the part of Customer to
maintain or support).
 
2.6Additional Software Restrictions.
 
(a)      Customer acknowledges that any Software licensed under this Agreement
shall primarily be in object code format.  However, Customer acknowledges that
certain licensed Software may include source code based files.  Customer
acknowledges that the Software, its structure, organization and any
human-readable versions of a software program (“Source Code”) constitute
valuable trade secrets that belong to Chordiant and/or its suppliers.
 
(b)    To the extent that Chordiant includes such Source Code within its
Software, such Source Code shall be deemed licensed Software under the terms of
this Agreement and the Order Form.  Customer may modify the Source Code in
accordance with Section 2.5 and as Customer otherwise deems necessary or useful
in support of Customer’s authorized use of the Software.
 
(c)    Customer agrees that it shall only disclose the Source Code to authorized
employees of CIGNA Entities and authorized third parties and contractors of
CIGNA Entities who (i) require access thereto for a purpose authorized by this
Agreement, and (ii) are subject to confidentiality obligations to protect third
party confidential information.
 
(d)     Customer shall use the same degree of care is to prevent the
unauthorized use, dissemination, or publication of the source code (i.e., human
readable) of the Software (the “Source Code”) and the Software as Customer uses
to protect its own confidential information of a like nature, but in no event
shall the safeguards for protecting such Source Code, and the Software be less
than a reasonably prudent business would exercise under similar
circumstances.  Customer shall take prompt and appropriate action in an effort
to prevent unauthorized use or disclosure of such Source Code and the Software,
including, without limitation, storing such Source Code only on secure central
processing units or networks and requiring passwords and other reasonable
physical controls on access to such Source Code.
 
2.7                                                Source Code Escrow.  Within
30 days of the Effective Date Chordiant shall take such steps as are necessary
to enable Customer to obtain the Source Code that it not been provided under the
terms of the Escrow Agreement between Chordiant and Iron Mountain Intellectual
Property Management, Inc., as successor-in-interest to Source File LLC, as
Escrow Agent, a copy of which has been provided to Customer, in the event that
Chordiant undergoes a change of control, assigns all or part of this Agreement,
enters into a voluntary or involuntary receivership arrangement, bankruptcy or
other insolvency proceedings, or otherwise ceases to be in business or ceases to
maintain or otherwise support the Software for Customer. Chordiant shall not
cancel said agreement during the term of this Agreement without the prior
written consent of Customer.  In the event that during the term of this
Agreement the Source Code is changed, Chordiant shall provide updated Source
Code and any supporting documentation to the Escrow Agent.  Customer's use of
the Source Code is limited to support and maintenance of the Software and is
otherwise subject to the terms of this Agreement.  Customer acknowledges that
the Software Source Code does not include the source code for the Third Party
Software.
 
3.      Maintenance and Support Services.
 
3.1                                                Maintenance and Support
Services.  If annual Support services are purchased by IBM on behalf of
Customer, then such Support services shall be provided by Chordiant (through
IBM) to Customer pursuant to the terms of Chordiant’s services agreement with
IBM (which shall at a minimum include the services and obligations set forth in
this Agreement).  If annual Support services are purchased directly by Customer,
then such Support services shall be provided by Chordiant to Customer under the
terms of this Agreement or, if more favorable to Customer, Chordiant’s support
policies in effect on the date Support is ordered by Customer. For as long as
Customer or a CIGNA Agent notifies Chordiant that it wishes to purchase Support,
Chordiant shall offer to provide such Support.  Notwithstanding the foregoing,
Chordiant shall provide Support under its agreement with IBM for Customer for as
long as the services agreement between Chordiant and IBM is in place (or such
longer period as support has been paid for by IBM), and IBM has paid the then
current Support Fee.  If, during the term of Customer’s services agreement with
IBM, IBM has not paid any undisputed Support Fees within 60 days after the
commencement of the then current renewal Support Period, then Chordiant shall
notify Customer in writing of such failure.  If Chordiant does not receive
payment of the then current undisputed Support Fee within 30 days following
receipt of notice to Customer, from either Customer or IBM, then Chordiant, in
its sole discretion, may either terminate the provision of Support hereunder or
agree with Customer to continue to provide Support.  Support is intended to
ensure that the Software operates in accordance with its Documentation on an
ongoing basis.
 
3.2  Update Policy.  Additionally, as part of Support, Chordiant shall provide
Customer with Updates, if and when such Updates made available by Chordiant.
 
3.3                                                Reinstatement.  Once Support
has been terminated in writing by Customer for a particular Supported Program,
it can be reinstated only if Customer pays a fee equal to the Support Fees that
would have been payable for the period of time during which Support was
terminated for such Supported Program.  All Support provided to IBM under the
services agreement shall count as if Customer had obtained the Support itself
(and no break in support shall have occurred).
 
4.      Consulting Services.
 
4.1                                                Consulting Services.  In the
event that Chordiant provides Services directly for Customer, Chordiant shall
provide Services in accordance with a Statement of Work to be mutually agreed to
by Chordiant and Customer.  Chordiant shall charge Customer for Services
performed pursuant to this Agreement on a time and materials basis at the rates
set forth in the applicable Statement of Work.  If a dollar limit is stated in
the applicable Statement of Work for time and materials Services, the limit
shall be deemed an estimate for Customer’s budgeting and Chordiant’s resource
scheduling purposes; after the limit is expended, Chordiant shall continue to
provide the Services on a time and materials basis, if requested by the Customer
or as otherwise agreed to by the parties. Customer shall reimburse Chordiant for
pre-approved actual, reasonable travel and lodging expenses incurred in
conjunction with the provision of Services in accordance with Chordiant’s or
Customer’s internal travel policy, as agreed upon by the parties.
 
4.2 Representative.  Chordiant shall designate a Chordiant employee to oversee
and direct Chordiant’s Services (the “Chordiant Project Manager”).  Chordiant’s
Project Manager shall work at the direction of the Customer project
manager.  Customer’s project manager shall be completely responsible for the
management and direction of the Customer project.  Chordiant may subcontract any
portion of the work to be performed under the Agreement.


4.3                                                Customer’s Duties.
 
At no cost, Customer shall provide Chordiant with (a) adequate access to
Customer’s facility to perform all work required under this Agreement; (b) all
necessary safety training regarding Customer’s facility, and (c) reasonable
onsite facilities, including secure storage space, a designated work area with
adequate heat and lighting, and access to any needed telephone lines,
communication facilities or other equipment.
 
4B.  Intellectual Property Rights.
 
4B.1   Rights to Developments.


a.      With regard to any Customizations or Additions developed by Chordiant
for Customer or CIGNA Agents, either directly or indirectly, the provisions of
Section 2.5 shall apply.


b.  With regard to other deliverables or work product developed or provided by
Chordiant for Customer or CIGNA Agents, either directly or indirectly, subject
to paragraph a above,


i.  to the extent that any of Chordiant’s pre-existing intellectual property
rights (“Chordiant IP”) are embedded in any deliverable developed or provided by
Chordiant to Customer or CIGNA Agents or in any CIGNA owned or licensed
intellectual property (other than the Software), Chordiant hereby grants to
Customer an unlimited, worldwide, perpetual, irrevocable, fully paid-up,
nonexclusive, unlimited license to use and sublicense, and to permit third
parties to use, the Chordiant Intellectual Property that is incorporated or
embedded in any such deliverable or intellectual property for so long as such
Chordiant IP remains embedded or incorporated in such deliverable or
intellectual property and is not separately commercially exploited by Customer.


ii.  Chordiant shall own all modifications and enhancements to, and derivatives
of, Chordiant IP that are developed by Chordiant during the provision of any
Services (collectively, “Chordiant New Intellectual Property”).  Chordiant
hereby grants to Customer an unlimited, worldwide, perpetual, irrevocable, fully
paid-up license to use (and allow Customer’s agents and third parties to use)
any Chordiant New Intellectual Property.  


iii.  Subject to the foregoing ownership and assignment rights set forth in this
Section 4B.1, which take precedent over this subparagraph iii, Customer shall
own, and Chordiant hereby perpetually assigns to Customer, all rights, title and
interests in work product that are developed or provided by Supplier in
connection with the provision of any Supplier Services.


c. Notwithstanding the foregoing, nothing in this Section 4B.1 shall expand the
original scope of license of the Software set forth in Section 2 above.


d.  Chordiant shall enter into an agreement with IBM that is consistent with and
effectuate the terms of this Section 4B.1 and that shall not create any broader
rights; provided that Chordiant may agree to assign all right, title and
interest in work product or deliverables which are modifications and
enhancements to, or derivative works of, IBM’s pre-existing intellectual
property.


4B.2   Chordiant’s Duties.
 
All current and future employees and agents of and consultants to Chordiant with
access to or involved in the performance of Services have executed and delivered
or shall execute and deliver to Chordiant a proprietary rights agreement with
Chordiant substantially consistent with the form attached as Exhibit C hereto
pursuant to which such employee or consultant agrees to confidentiality and
intellectual property assignment terms sufficient to enable Chordiant to meet
its obligations to Customer under this Agreement.
 
5.      Term and Termination.
 
5.1                                                Term.  This Agreement shall
be terminated under this Section 5 (“Term and Termination”) or as otherwise
specified in the applicable Order Form.  Notwithstanding any termination of this
Agreement, all software licenses are irrevocable and perpetual.
 
5.2                                                Termination by
Customer.  Customer may terminate any Software license at any time; however,
termination shall not relieve Customer’s obligations specified in Section 5.4
(“Effect of Termination”).
 
5.3                                                Termination by
Chordiant.  Chordiant may terminate this Agreement upon written notice if
Customer materially breaches this Agreement and fails to correct the breach
within 30 days following written notice specifying the breach; provided that any
license previously licensed hereunder shall remain in effect during the term
provided for in the license grant, and Section 2 shall survive termination of
the Agreement in addition to the provisions of Section 5.4 for the duration of
such term.
 
5.4                                                Effect of
Termination.  Termination of this Agreement or any license shall not limit
either party from pursuing other remedies available to it, including injunctive
relief, nor shall such termination relieve Customer’s obligation to pay all fees
that have accrued under any Order Form or Statement of Work.  The parties’
rights and obligations under Sections 2.2 and 2.6 (“Restrictions”), 5 (“Term and
Termination”), 6 (“Indemnity, Warranties, Remedies”), 7 (“Limitation of
Liability”), 8 (“Payment Provisions”), 9 (“Confidentiality”) and
10 (“Miscellaneous”) shall survive termination.  Except for termination pursuant
to Section 5.3, upon termination, Customer shall cease using, and shall return
or destroy as directed by Chordiant, all copies of the Software and
Documentation.
 
6.      Indemnity, Warranties, Remedies
 
6.1                                                Infringement
Indemnity.  Chordiant shall defend and indemnify the CIGNA Entities against a
third party claim arising from (a) the Software (including Updates and any
Contract Property) the Documentation or the Services infringing any third
party’s intellectual property rights provided that: (i) Customer promptly
notifies Chordiant in writing of the claim; (ii) Chordiant has sole control of
the defense and all related settlement negotiations (provided that Customer may
participate in the defense at its own cost); and (iii) Customer provides
Chordiant with the assistance, information and authority necessary to perform
Chordiant’s obligations under this Section 6, (b) any third party software
embedded in the Software and (c) and any use by Chordiant or third parties under
the license granted to Chordiant under Section 2.5 Chordiant shall have no
liability for any claim of infringement based on use of a superseded or altered
release of Software if Chordiant notified Customer that the infringement would
have been avoided by the use of a current unaltered release of the Software
which Chordiant makes available to Customer and Chordiant pays the cost of
implementing the new release.
 
If a third party claim results in preventing Customer from using the Software or
if Chordiant, in its reasonable opinion, believes that the Software is likely to
be held as infringing, Chordiant shall have the option, at its expense, to
(i) modify the Software to be non-infringing, or (ii) obtain for Customer a
license to continue using the Software.  If it is not commercially reasonable to
perform either of the above options, then Chordiant may terminate the license
for infringing Software and refund the License Fees paid for the applicable
Software license.
 
6.2                                                Warranties and Disclaimers.
 
(a)                                                Software Warranty.  For each
Supported Software license that Customer acquires, Chordiant warrants for a
period of 180 days from the Delivery Date that the Software, as delivered by
Chordiant to Customer, or CIGNA’s Agent, shall substantially perform the
functions described in the associated Documentation in all material respects
when operated in the Supported Environment.  Provided that Customer gives
Chordiant written notice of a breach of the foregoing warranty during the
warranty period, Chordiant shall correct any reproducible Errors that cause the
breach of the warranty in accordance with its technical support policies, or if
Chordiant is unable to make the Software operate as warranted, Customer shall be
entitled to terminate the Software license and recover the fees paid to
Chordiant for the Software license.
 
(b)                                                Media Warranty.  Chordiant
warrants the diskettes/CD disks media to be free of defects in materials and
workmanship for thirty (30) days from the Delivery Date. Chordiant shall replace
defective media.
 
(c)                                                Services Warranty.  Chordiant
warrants that any Support or consulting services provided hereunder shall be
performed in a professional and workmanlike manner in accordance with generally
accepted industry practices.  This warranty is valid for a period of 30 days
from performance.
 
(d)                                                Additional Warranties.
 
(i)    Each party hereby represents and warrants to the other that (i) it has
all requisite corporate power and authority (or if a party is not a corporation,
such party represents and warrants that it has sufficient power and authority
under its organizational documents or agreements) to enter into this Agreement
and to carry out the transactions contemplated hereby, (ii) the execution,
delivery, and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate (or, as applicable, other entity) action on the part of such party,
(iii) this Agreement has been duly executed and delivered by such party and
(assuming the due authorization, execution, and delivery hereof by the other
party) is a valid and binding obligation of such party and enforceable against
it in accordance with its provisions, and (iv) its entry into this Agreement
does not violate or constitute a breach of any agreement to which it is a party
or otherwise bound.
 
(ii)  Chordiant represents and warrants to Customer that (i) Chordiant has all
necessary rights, title, licenses, permissions, and approvals required to grant
the rights and licenses to the Software (including Third Party Software embedded
therein) as set forth in this Agreement and  (ii) Chordiant has not received any
written notice or claim, and is not otherwise aware, that the Software
(including any third party software embedded therein), or the use thereof as
contemplated by this Agreement, infringes on or misappropriates, or would
infringe on or misappropriate, the copyright, patent, trademark, trade secret,
or other intellectual property or other proprietary rights of any third party.
 
(iii) Chordiant represents and warrants to Customer that in performing its
obligations and exercising its rights under this Agreement, Chordiant shall
comply (and shall require all of its personnel and agents involved in
Chordiant’s performance under this Agreement to comply) with all applicable
laws, rules, regulations, and other governmental requirements relating to or
affecting this Agreement or the work to be performed by Chordiant hereunder, and
that Chordiant shall obtain and maintain all permits, licenses, and consents
required in connection therewith.
 
(iv)  Except for the functions and features expressly disclosed in the
Documentation, Chordiant represents and warrants to Customer that the Software
(including Third Party Software embedded therein do not contain, and Chordiant
shall not insert into the Software (including Third Party Software embedded
therein) any lock, dongle, clock, timer, counter, hardware key, copy protection
feature, replication device, “virus” or “worm,” as those terms are commonly used
in the computer industry, or other software code that may (a) lock, disable, or
erase the Software (including Third Party Software embedded therein), or any
other software, programs, or data of Customer or its respective customers or
suppliers, (b) limit or prevent full use of or copying of the Software
(including Third Party Software embedded therein) as permitted under this
Agreement, (c) harm or otherwise interfere with Customer’ servers or data
processing hardware (including terminals, auxiliary storage, and communication
and peripheral devices), or (d) require action or intervention by Chordiant or
any other person to allow use of the Software (including Third Party Software
embedded therein) as permitted under this Agreement.
 
(v)                 Except as set forth on Exhibit B hereto, Chordiant
represents and warrants to Customer that neither the Software (including Third
Party Software embedded therein) provided by Chordiant to Customer under this
Agreement contain any freeware, computer code, or other items or materials that
are subject to the GNU General Public License or any other open source license
agreement (collectively, “Open Source Code Software”).
 
(vi)                 Chordiant represents and warrants that the Updates will be
consistent with the Documentation provided and shall not reduce the
functionality existing within the licensed Software.  Chordiant will not seek to
remove or materially reduce functionality from an Update by repacking such
Updates as ‘new products’ such as to require Customer to acquire such Updates
for additional license fees or cost beyond payment of the Support Fees in
accordance with the terms of this Agreement and the applicable Order Form.
 
(e)                                                DISCLAIMER OF
WARRANTIES.Except as specifically provided herein, each party disclaims all
warranties, whether express, implied or statutory, including all implied
warranties of merchantability and fitness for a particular purpose.In addition,
Chordiant does not warrant that the software shall operate in combinations other
than as specified in the Documentation or that the operation of the Software
shall be uninterrupted or error-free.
 
7.      Limitation of Liability.
 
In no event shall either party or its suppliers be liable for any special,
indirect or consequential loss or damage arising out of or in any way relating
to this Agreement, including, but not limited to, economic loss, loss of
profits, loss of opportunity, even if such party has been advised of the
possibility of such damages.  The limitation of liability provided in this
section shall apply even if the warranties provided in Section 6 fail of their
essential purpose.  Except for any breach of Section 2 or Section 9, each
party’s liability for damages hereunder shall in no event exceed the sum of the
greater of $20,000,000 and the amount of fees paid and payable under this
Agreement.
 
Notwithstanding the foregoing, nothing in this Agreement shall operate to
exclude or restrict either party’s liability for: (i) death or personal injury
resulting solely from the negligence of the defaulting party; (ii) breach of any
applicable legislation; (iii) the fraud or willful default of the defaulting
party; and (iv) the indemnification and third party consent obligations.
 
The provisions of this Agreement allocate the risks between Chordiant and
Customer.  Chordiant’s pricing reflects this allocation of risk and the
limitation of liability specified herein.
 
8.      Payment Provisions.
 
8.1           Invoicing.  All license fees shall be due upon the date of the
applicable Order Form or Statement of Work and payable 30 days from receipt of
an invoice and paid without deductions based on any Taxes and, except as set
forth in this Agreement, shall be non-refundable and non-cancelable (without
limitation on CIGNA’s right to bring a damages claim against
Chordiant).  Payments for the renewal of annual Support shall be due and payable
within 30 days of the date of support renewal.  All fees shall be paid by IBM
for the license and support during the term of the services agreement between
CIGNA and IBM and all claims by Chordiant for fees arising during such period
shall be between Chordiant and IBM.


8.2                                                Payments.  The parties hereby
acknowledge and agree that all payments to be made by Customer hereunder shall
be made by Customer and/or CIGNA Agent on behalf of Customer, as further stated
an the applicable Order Form or Statement of Work.  Chordiant shall bill all
amounts due and payable by Customer hereunder to Customer or through CIGNA
Agent, as the case may be.  All payments made by Customer and/or by CIGNA Agent
on behalf of Customer shall be in U.S. Dollars and directed to:
 
Chordiant Software Inc.
P.O. Box [ * ]
San Jose, CA [ * ]
 
Or wire to:
 
Comerica Bank
Chordiant Software, Inc.
Account#: [ * ]
Routing #: [ * ]
 
Notwithstanding the foregoing, if Customer or CIGNA Agent and Chordiant agree or
have agreed upon a different method for making payment, they may utilize such
method when making payment to Chordiant.  Customer may, at any time upon prior
written notice to Chordiant, make payment of any and all amounts due and payable
hereunder directly to Chordiant.
 
8.3                                                Taxes.  The fees in this
Agreement or the applicable Order Form or Statement of Work do not include
services or sales taxes on the fees charges to Customer hereunder.  Chordiant is
required to pay all other taxes, including property, excise, import or export,
import, government fees or other taxes based on the licenses granted or services
provided under this Agreement.  This Section does not apply to taxes based on
Chordiant revenue or income.
 
8.4                                                Disputes Invoices.  Customer
may withhold payments for any item(s) on Customer's invoice that Customer
reasonably disputes in good faith.  Customer shall provide to Chordiant written
notice of its intention to withhold payment, including the reason(s) for
Customer's reasonable dispute of the invoice (the “Dispute Notice”).  Following
receipt of the Dispute Notice, Chordiant shall review the invoice in question
and, if appropriate, send Customer a corrected invoice.  If Chordiant does not
agree with Customer's reasons for withholding payment or, if sent, the corrected
invoice does not resolve the dispute to Customer's satisfaction, then either
party shall notify in writing the other party of the fact that the dispute
continues (the “Response Notice”).
 
The parties shall use commercially reasonably efforts to resolve or settle the
dispute within thirty days from the date of the Response Notice.  During such
thirty day period, executives of both companies shall first meet in person to
negotiate in good faith a resolution or settlement of the dispute.  Pending
settlement or resolution of the issue(s), Customer's non-payment of these items
shall not constitute default by Customer, and shall not entitle Chordiant to
suspend or delay its furnishing of the Support or performance of services for a
period of six (6) months from the date of the Response Notice; provided that
Customer pays all undisputed invoices in accordance with the provisions of
Section 8.1.   After expiration of such six month period, Customer shall pay
Chordiant 50% of the amount of the disputed invoice.  If not, Chordiant may
suspend its furnishing of Support or performance of services covered by the
disputed item(s).  If so, Chordiant will not suspend its furnishing of Support
or the performance of services covered by the disputed item(s) for another six
month period.  After the expiration of the second six month period, Customer
shall pay Chordiant the remaining 50% of the amount of the disputed invoice.  If
not, Chordiant may suspend its furnishing of Support or performance of services
covered by the disputed item(s).  If, once the dispute is resolved, it is
determined that Customer did not owe Chordiant all or any portion of the amounts
it paid under this paragraph, Chordiant shall reimburse Customer for such
payments.
 
9.      Confidentiality.
 
By virtue of this Agreement, the parties may have access to information that is
confidential to one another (“Confidential Information”).  Confidential
Information shall include but not be limited to the Software (including Source
Code), Chordiant services, the terms and pricing under this Agreement, and all
information clearly identified as confidential or which is self-evidently of a
confidential nature.


A party’s Confidential Information shall not include information that: (a) is or
becomes a part of the public domain through no act or omission of the other
party; (b) was in the other party’s lawful possession prior to the disclosure
and had not been obtained by the other party either directly or indirectly from
the disclosing party; (c) is lawfully disclosed to the other party by a third
party without restriction on disclosure; or (d) is independently developed by
the other party.


The parties agree to hold each other’s Confidential Information in confidence
during the term of this Agreement and for a period of five years after
termination of this Agreement (except for Chordiant’s Software which shall
remain confidential in perpetuity).  The parties agree, unless required by law,
not to make each other’s Confidential Information available in any form to any
third party for any purpose other than the implementation of this
Agreement.  Each party agrees to take all reasonable steps to ensure that
Confidential Information is not disclosed or distributed by its employees or
agents in violation of the terms of this Agreement.
 
Each party agrees that its obligations and covenants are necessary and
reasonable in order to protect the party disclosing Confidential
Information.  Each party acknowledges that its breach of its obligations would
cause irreparable harm to the other party for which monetary damages would be
inadequate and hereby agrees that the other party shall be entitled to seek
injunctive relief under this Agreement in addition to any other remedies that
may be available at law, in equity or otherwise.
 
Immediately upon termination of this Agreement, Chordiant shall return all of
Customer’s Confidential Information.
 
10.                                                Miscellaneous.
 
10.1           Export Administration.  Each party agrees to comply with all
relevant export laws and regulations of the United States, the United Kingdom
and any other applicable country (“Export Laws”) to assure that neither the
Software nor any direct product thereof are (i) exported, directly or
indirectly, in violation of Export Laws; or (ii) are used for any purposes
prohibited by the Export Laws, including, without limitation, nuclear, chemical,
or biological weapons proliferation.
 
10.2           Conflict of Interest.  Chordiant agrees that during the term of
this Agreement, it shall not provide services or contract to provide services to
any third party that would prevent it from providing Software or performing
Services under this Agreement for Customer, except with the prior written
consent of Customer.
 
10.3   Insurance.  Chordiant shall carry and maintain at its own cost, with
companies that are rated a minimum of “A-“ in Best’s Insurance Guide or are
otherwise reasonably acceptable to Customer, all necessary insurance (which
shall include as a minimum the requirements set forth below) during the term of
this Agreement, for damages caused or contributed to by Chordiant, and insuring
Customer against claims which may arise out of or result from Chordiant’s
performance or failure to perform hereunder, including: (i) statutory worker’s
compensation in accordance with applicable laws, (ii) employer’s liability
insurance in an amount of not less than $500,000 per occurrence, (iii)
commercial general liability, including bodily injury, property damage, owners
and contractors protective liability, products and completed operations
liability and contractual liability, with a combined single limit of not less
than $1,000,000, (iv) automotive liability covering all vehicles owned,
non-owned, hired and leased with a combined single limit for bodily injury and
property damage of not less than $1,000,000, (v) professional liability and
errors and omissions insurance in an amount of not less than $5,000,000 per
claim.  Chordiant, if requested by Customer, shall provide Customer with
certificates of insurance and copies of the policies of insurance reflecting the
coverage and amounts set forth in this Section.  Chordiant’s certificates of
insurance shall contain a provision that the coverage afforded under the
policy(s) shall not be cancelled without thirty (30) days prior written notice
to Customer.
 
10.4   Notices.  All notices under this Agreement shall be in writing and deemed
to have been given when mailed by first class.  Notices shall be sent to the
addresses set forth at the beginning of this Agreement or such other address as
either party may specify in writing.  If notice is sent to Chordiant, it shall
be sent to the attention of Chordiant’s Chief Financial Officer and Chordiant’s
General Counsel.
 
10.5           Force Majeure.  Neither party shall be liable hereunder by reason
of any failure or delay in the performance of its obligations hereunder (except
for the payment of money) on account of acts of God, war, unforeseeable
governmental action, earthquakes, or other similar cause which is beyond the
reasonable control of such party.
 
10.6           Assignment.  This Agreement is binding upon all successors and
assigns of the parties.  Chordiant shall not assign or subcontract all or any
part of its rights or obligations hereunder except in the case of operation of
law, merger, consolidate or sale of all or substantially all of its assets,
without the written consent of Customer.  Customer may assign or delegate its
rights under this Agreement.
 
10.7           Waiver and Severability.  The failure of a party to require
performance by the other party of any provision hereof shall not affect the
right to require performance at any time thereafter; nor shall the waiver by
either party of a breach of any provision hereof be taken or held to be a waiver
of the provision itself.  If any provision of this Agreement is held to be
invalid or unenforceable, the remaining provisions of this Agreement shall
remain in full force and the invalid or unenforceable provision shall be changed
and interpreted to best accomplish the provision within the limits of the law.
 
10.8           Governing Law and Jurisdiction.  This Agreement shall be governed
in accordance with the laws of the State of New York, without regard to any
conflicts of law principles, as if this Agreement were executed in and fully
performed within the State of New York.  The parties agree that the United
Nations Convention on Contracts for the International Sale of Goods is
specifically excluded from application to this Agreement.
 
10.9           No Agency.  Nothing contained herein shall be construed as
creating any agency, partnership or other form of joint enterprise between the
parties.
 
10.10                      Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be considered an
original, but all of which together shall constitute one and the same
instrument.
 
10.11                      Customer Reference.  Chordiant may not refer to
Customer as a customer in sales presentations, marketing vehicles and
activities, without Customer’s prior written consent.
 
10.12 Entire Agreement. This Agreement, the Order Form(s), together with any
exhibits, completely and exclusively state the agreement of the parties.  In the
event of any conflict between the terms of this Agreement and any exhibit
hereto, the terms of this Agreement shall control.  In the event of any conflict
between the terms of this Agreement and any purchase order or Order Form, the
individualized terms of such purchase order or Order Form shall control, but any
pre-printed terms on Customer’s purchase order shall be of no effect.  This
Agreement supersedes, and its terms govern, all prior proposals, agreements or
other communications between the parties, oral or written, regarding the subject
matter of this Agreement.  This Agreement shall not be modified except by a
subsequently dated written amendment signed by the parties, and any
“pre-printed” terms on a Customer purchase order or other document purporting to
supplement the provisions hereof shall be void.
 

      
        
      
      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
    


--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.




Chordiant Software,
Inc.                                                                                                Connecticut
General
                                                   Life Insurance Company:


/s/ Steven R.
Springsteel                                                                   
                    /s/ Debra A. Christie
Signature                                                                                                                      
  Signature


Steven R.
Springsteel                                                                        
      Debra A. Christie
Print
Name                                                                                        
                            Print Name


President and
CEO                                                                        
        AVP
Print
Title                                                                                                                     
 Print Title


September 28,
2006                                                                                       
     September 28, 2006
Date                                                                                                                               Date



      
        
      
      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
      
        
      
      
        
      
      
        
      
      
        
      
    


--------------------------------------------------------------------------------





 
Schedule A
 
 
By the terms of this Schedule A, Chordiant Software, Inc. (“Chordiant”) agrees
to license its software to Connecticut General Life Insurance Company (“CIGNA”)
in accordance with the terms of the Software License and Services Agreement (the
“License Agreement”) dated September 28, 2006 between Chordiant and CIGNA.
 


SOFTWARE LICENSE




Customer Application: Contact Center Architecture


Software Product(s)
Quantity
License Type (i.e. Named User/Client, Server, Developer)
URN’s (no. of)
     
Chordiant Call Center Browser Edition
4,000*
Concurrent Users
     
Chordiant Foundation Server
86*
CPU
- Application Components
   
- Business Process Server
   
- Security Server
   
- CTI Server
   
-  Persistence Server
   
- Request Server
   
- JDBC Connector
   
- Chordiant Connector for WebSphere MQ
   
- Chordiant Interaction Controller
         
Chordiant Tools Bundle
30
Developers
 
- Chordiant Business Process Designer
   
- Chordiant Café Developer Environment
         
Chordiant Rules Designer
10
Designers
     

Chordiant Rules
Server                                                                86*                      CPU


*This Schedule A shall be amended to reflect increases to the licenses for the
Number of Concurrent Users ordered by Customer or CIGNA Agents.  Each time the
Number of Concurrent Users increases by 500, the number of CPUs increases by 8.


*In the event that the contract between IBM and Customer terminates, then
Chordiant shall increase the Number of Users and number of CPUs as requested by
Customer at fees consistent with the fees charged to IBM by Chordiant during the
term of the CIGNA and IBM services agreement.  Upon Customer’s request (subject
to Customer having obtained IBM’s consent), Chordiant shall make such pricing
information available to Customer.

      
        
      
      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
      
        
      
      
        
      
      
        
      
      
        
      
    


--------------------------------------------------------------------------------



Exhibit A - General Support Terms
 
1. Technical Support


Annual Support services ordered by Customer shall be provided under Chordiant’s
Support policies and pricing in effect on the date Support is ordered and shall
be effective upon shipment (or upon Order Form Effective Date for products not
requiring shipment).


Chordiant shall make available to Customer Support in the form of access via
e-mail, web and telephone (telephone access during the Support Hours only) in
English to the Designated Contacts and/or via the support website for technical
information, technical advice and technical consultation regarding Customer’s
use of the Supported Software.


Scope of Support.  The primary objective of Chordiant Product Support is to
assist Customer in maintaining and/or regaining an operational state.  The
secondary objective of Product Support is to provide in due course the
correction of any underlying Errors.


 Product Support shall include the following:


(a) Problem Prevention
1.  
Notification of availability of patches and releases.



(b) Problem Identification
1.  
Clarification of Chordiant error messages,

2.  
Assistance in identifying and verifying the causes of suspected Errors, and;

3.  
Advice on bypassing identified Errors (providing workarounds) in the Supported
Software.



(c) Problem Resolution
1.  
Reporting and tracking product defects and enhancement requests,

2.  
Resolution of defects via workaround, maintenance release or in exceptional
circumstances emergency patches, and

3.  
Notification of status on issues, including escalation when required.



Resolution of Errors.  Chordiant shall provide an initial response acknowledging
Errors reported by Customer in accordance with the priority levels and response
times set out in Schedule A.  Chordiant shall acknowledge each Customer report
of a case by written acknowledgment setting forth a Case Problem Number for use
by Customer and Chordiant in all correspondence relating to such
case.  Thereafter, Chordiant shall use commercially reasonable efforts to
provide a Resolution.


Exceptions. Chordiant shall have no responsibility to fix any Errors arising out
of or related to the following causes:
a.  
any modifications or enhancements made by the Customer to the Software or the
application specific environment, unless such modifications or enhancements are
specifically approved in writing by Chordiant Product Support; this includes but
is not limited to;

 
- location of binaries

 
- scripts provided by Chordiant

 
- any application specific object (e.g., table, view, index, trigger)

 
- any application specific operating system permissions or role privileges

b.  
Any modification or combination of the Software (in whole or in part), including
without limitation any portions of the Software code or Source Code customized
by the customer that is not part of the unmodified Software delivered by
Chordiant or for which Chordiant has not received and acknowledged receipt of
the source code and agreed to Support.

c.  
Use of the Software in an environment other than a Supported Environment.

d.  
Accident; electrical or electromagnetic stress; neglect; misuse; failure or
fluctuation of electric power, failure of media not furnished by Chordiant;
operation of the Software with other media and hardware, software or
telecommunication equipment or software; or causes other than ordinary use.



2. Customer Responsibilities


Customer agrees to:
(i) Provide Chordiant with remote access to Customer’s Supported Software during
the term of this Agreement via an electronic link; and
(ii) Provide any reasonable assistance that Chordiant may require from the
Designated Contacts and other appropriate Customer representatives (e.g. network
administrator, as the case may be) to enable Chordiant to provide Customer with
Support; and
(iii) Establish and maintain the conditions of the Supported Environment in
compliance with Chordiant Certified Matrix and Technical Stack developed for the
installed release or any environmental operating ranges specified by the
manufacturers of the components of the Designated Center. Any deviation from
this Support Environment voids all Resolutions within the timeframe set forth in
Exhibit A.


The Customer agrees to designate appropriately qualified and trained personnel
to be the Designated Contacts, and only those individuals shall request Support
services.  The Customer agrees endeavor to adequately train and obtain
“Chordiant certification” for, and forward to Chordiant the names and contact
details of the Designated Support Contacts.


The Customer agrees to notify Chordiant Product Support promptly of any
malfunction of the Supported Software.


The Customer agrees to provide Chordiant with access to and use of such of the
Customer’s information and facilities reasonably necessary to service the
Supported Software including, but not limited to, an accurate description of the
Designated Center and the current Supported Environment, the problem being
reported, the transactions and any error messages, along with screenshots and
log files.


The Customer agrees to install the Current Release as soon as reasonably
practicable, and in any event within the timeframe set out in Chordiant’s
release policy in effect on the date Support is ordered.



      
        
      
      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
      
        
      
      
        
      
      
        
      
      
        
      
    


--------------------------------------------------------------------------------



SCHEDULE A
 
PRIORITY LEVELS AND RESPONSE TIMES:
 
 
Priority Level
 
Definition
Response Time to Designated Support Contact
 
PRIO-1
“Production down” Problem
 
Business impact is immediate and major, i.e. no material benefit from the
Supported Software.
The Supported Software in a mission critical “live production” environment is
inoperative, renders the system on which it is installed inoperable or suffers a
major performance degradation.  No workaround is available.
 
 
1 business hour
 
PRIO-2
Mission critical
Problem
 
Business impact is immediate and significant.
The Supported Software in a production or a mission critical development
environment is inoperative or fails to satisfy critical functional, operational
or performance specifications.
 
 
4 business hours
 
PRIO-3
Serious
Problem
 
Business impact is high but not widespread.
An aspect of the software is inoperative, causes or results in substandard or
erratic performance, but nonetheless the software operates substantially in
accordance with specifications.
 
 
1 business day
 
PRIO-4
Problem
 
 
Business impact is moderate or small.
No aspect of the software is inoperative.  The software operates in accordance
with specifications.
 
 
5 business days



NORMAL SUPPORT HOURS
Customer shall report all problems to the closest support center.  Chordiant
reserves the right to alter the location(s) of its support centers, and shall
inform the Customer in writing should this occur.  Chordiant provides Product
Support from the following support centers during their respective normal
business hours as set out below:
 
EMEA
08:30 – 17:30 UK Time {Greenwich Mean Time (GMT) or British Summer Time (BST),
as applicable}

Americas
08:30 – 17:30 Pacific Std Time (i.e. 16:30 – 01:30 UK Time, subject to time
changes)

Asia/Pacific
08:30 – 17:30 Melbourne, Australia (i.e.23:30 – 08:30 UK Time, subject to time
changes)



 
“Standard Support” means calls from any priority level which are supported from
Monday to Friday during the normal business hours for Customer’s closest support
center as set out above.

“Premier Support” means, in addition to Standard Support, Customer shall receive
extended 24 Hour support in respect of PRIO-1 CALLS FOR CHORDIANT’S PLATFORM AND
FOUNDATION SOFTWARE ONLY from Monday to Sunday inclusive as noted below (not
available for Application Products).


Notes:
(a)  
PRIO-1 calls are to be placed by phone andfollowed up with a detailed
explanation of the problem via e-mail to the respective regional support center.

(b)  
The Customer may categorize the priority level in accordance with the above
definitions when reporting the problem.


      
        
      
      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
      
        
      
      
        
      
      
        
      
      
        
      
    


--------------------------------------------------------------------------------





 
EXTENDED 24-HOUR SUPPORT

 
(Applicable to ‘PRIO-1’ Calls on Chordiant’s Platform and Foundation software
only)



In respect of “Standard Support” and “Premier Support” for Platform and
Foundation software products only, Chordiant extends support hours for the
applicable days to 24 hours per applicable day for PRIO-1 calls only.  Outside
the normal regional support hours, Chordiant shall decide if the Prio-1 Case
continues to be handled by the EMEA support center, or if the PRIO -1 call shall
“follow the sun” to another support center and shall, if required, initiate a
page to 24-hour on-call Product Support engineers.
Please note that the extended 24 hour support in respect of ‘PRIO-1’ calls set
forth above is only available and applicable to customers licensing Chordiant’s
platform or foundation software, and does not apply to any other Chordiant
application software, including but not limited to Chordiant’s Marketing
Director or Selling Director product suites.









      
        
      
      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
      
        
      
      
        
      
      
        
      
      
        
      
    


--------------------------------------------------------------------------------



Exhibit B – Open Source Software


[ * 3 pages of tabular text omitted]





      
        
      
      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
      
        
      
      
        
      
      
        
      
      
        
      
    


--------------------------------------------------------------------------------



















EXHIBIT C












Form Non-Disclosure and Assignment Agreement

      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
    


--------------------------------------------------------------------------------



EXHIBIT C


Form Non-Disclosure and Assignment Agreement




THIS NON-DISCLOSURE AND ASSIGNMENT AGREEMENT (this “Agreement”), dated as of
this ____ day of ____________, 200__, is entered into by and between Chordiant
Software, Inc. (“Chordiant”) and [insert Chordiant employee or contractor full
name]
 


 
 
W I T N E S S E T H:
 
 
WHEREAS, my full name is [insert Chordiant employee or contractor full name] and
I am employed by or acting as a consultant to Chordiant;
 
 
WHEREAS, IBM provides certain services (the “Services”) to Connecticut General
Life Insurance Company, its affiliates and certain other entities designated by
Connecticut General Life Insurance Company (collectively, “CIGNA”) under that
certain Master Services Agreement by and between CIGNA and IBM, dated as of
September 28, 2006 (the “MSA”);
 
 
WHEREAS, Chordiant provides certain services to IBM under that certain Statement
of Work by and between Chordiant and IBM dated as of September 28, 2006 (the
“SOW”) on behalf of CIGNA;
 
 
WHEREAS, Chordiant provides licenses and rights to CIGNA pursuant to a certain
agreement between Chordiant and CIGNA dated as of September 28, 2006 (the “CIGNA
Agreement”);
 
 
WHEREAS, CIGNA possesses certain Confidential Information (as defined below)
relating to its business processes, products and technology;
 
 
WHEREAS, I understand and agree that I will have access to such Confidential
Information during my [employment] [consultancy] with Chordiant; and
 
 
NOW THEREFORE, in consideration for and as a condition to my assignment to the
CIGNA account, I agree to be bound by the terms set forth herein.
 


 
1.  
Definition of Confidential Information.  As used herein, “Confidential
Information” shall mean any and all materials, information, processes,
methodologies, tools, software programs, code, intellectual property and other
data, technical or non-technical, whether written, electronic, graphic or oral,
furnished or disclosed by CIGNA or on CIGNA’s behalf to you (by IBM or
otherwise), either directly or indirectly, with the exception only of the
following: (a) information that is now in the public domain or subsequently
enters the public domain through no fault or act of the receiving party; (b)
information that is presently known or becomes known to the receiving party from
its own independent source as evidenced by the receiving party; (c) information
that the receiving party receives from any third party not under any obligation
to CIGNA to keep such information confidential; (d) information that is
independently developed by the receiving party as proven by the receiving
party’s written records; and (e) as otherwise allowed in the SOW and the MSA.

 
2.  
Non-Disclosure Obligations.  I hereby understand and agree:

 
(a)  
To use the same care and discretion to avoid disclosure, publication or
dissemination of Confidential Information as I use with respect to Chordiant’s
own similar information that it does not wish to disclose, publish or
disseminate and use Confidential Information solely to the extent required to
fulfill Chordiant’s obligations under the SOW and IBM’s obligations or exercise
IBM’s rights under the MSA.

 
(b)  
Not to deliver to or disclose or otherwise make available to anyone any
Confidential Information except as authorized in the SOW and the MSA.

 
(c)  
Except as otherwise expressly stated in this Agreement, not to disclose the
existence of this Agreement, any of the activities which may take place pursuant
to this Agreement, the relationship formed, if any, under this Agreement or the
other party’s interest in the subject matter to which this Agreement relates, to
anyone except those employees of Chordiant, CIGNA and IBM with a need to know
unless authorized in the SOW and the MSA.

 
(d)  
That Confidential Information delivered by CIGNA (or by IBM, on CIGNA’s behalf),
and all copyright, patent, and other proprietary rights therein, shall remain
property of CIGNA or its direct and indirect subsidiaries and affiliates, as the
case may be, at all times.

 
(e)  
Nothing contained herein shall be construed as:  (i) granting to me any right,
title or interest in or to, or any license under, any patent or patent
application, now or subsequently owned by CIGNA or IBM or their respective
designees; and (ii) granting to me any right, title or interest in or to, or any
license under Confidential Information provided by CIGNA (or by IBM, on CIGNA’s
behalf).

 
(f)  
Upon Chordiant’s completion of Services to IBM and CIGNA, or IBM’s completion of
Services to CIGNA, or upon CIGNA or IBM’s earlier request:  (i) I shall
immediately cease using the Confidential Information; and (ii) return
Confidential Information (including all copies and summaries thereof) to CIGNA
(or IBM, on CIGNA’s behalf), or, at the CIGNA’s option, destroy the same
promptly after a written or oral demand.  Upon CIGNA or IBM’s request, I shall
certify to the requesting party in writing that I have complied with my
obligations under this paragraph.

 
3.  
Assignment Obligations.  I hereby understand and agree:

 
(a)  
That during the course of my employment, I may work on and be a part of the
development of technology, processes, methodologies, and other work product for
CIGNA (or IBM, on CIGNA’s behalf).  In accordance with the provisions of the SOW
and the CIGNA Agreement, I hereby assign to Chordiant any technology, processes,
methodologies, and other work product developed by me and such technology,
processes, methodologies, and other work product which shall become the sole and
absolute property of Chordiant to enable Chordiant to meet its obligations under
the SOW and the CIGNA Agreement and for IBM to meet its obligations to CIGNA
under the MSA.

 
(b)  
That any and all inventions, improvements, discoveries, technologies, processes,
methodologies, and other work product developed or discovered by me as a result
[of my employment at] [or consultancy with] Chordiant shall be fully disclosed
to Chordiant (or IBM, on CIGNA’s behalf, as required by the MSA), and in
accordance with the provisions of the SOW I hereby assign the same to Chordiant,
and the same shall become the sole and absolute property of Chordiant to enable
Chordiant to meet its obligations under the SOW and the CIGNA Agreement and for
IBM to meet its obligations to CIGNA under the MSA.  Upon the request of IBM or
CIGNA, I shall execute, acknowledge, and deliver such assignments and other
documents as Chordiant, IBM or CIGNA may consider necessary or appropriate to
vest all rights, titles, and interests in Chordiant to enable Chordiant to meet
its obligations under the SOW and the CIGNA Agreement and to enable IBM to meet
its obligations to CIGNA under the MSA.

 
4.  
Remedies.  I hereby understand and agree:

 
(a)  
That unauthorized use or disclosure of Confidential Information may likely
result in substantial monetary and other damages to CIGNA (or IBM, on CIGNA’s
behalf) and their respective direct and indirect subsidiaries and affiliates and
will subject me to disciplinary action, including termination of employment, and
civil and criminal legal proceedings.

 
(b)  
That the unauthorized use or disclosure of Confidential Information may give
rise to irreparable injury to CIGNA (or IBM, on CIGNA’s behalf) and acknowledge
that remedies other than injunctive relief may not be adequate.  Accordingly,
IBM and CIGNA and their respective direct and indirect subsidiaries and
affiliates have the right to seek equitable and injunctive relief to prevent the
unauthorized disclosure of Confidential Information.

 
5.  
Miscellaneous.  I hereby understand and agree:

 
(a)  
This Agreement embodies the entire understanding between the parties as to the
subject matter of this Agreement and supersedes and replaces any and all prior
understandings, arrangements and agreements whether oral or written relating to
the Confidential Information.  The terms of this Agreement shall not be amended
or modified except in writing signed by each of Chordiant and me.

 
(b)  
The provisions of this Agreement shall survive the expiration or termination of
the MSA and the SOW for a period of seven (7) years.

 
(c)  
This Agreement is a personal, indivisible, nontransferable agreement and may not
be assigned or transferred, in whole or in part, by either party.

 
(d)  
CIGNA shall be an intended third party beneficiary of this Agreement but only as
to individuals who are no longer employed by Chordiant or retained as a
consultant by Chordiant.

 
(e)  
This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York, without respect to its rules on the
conflict of laws.

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as set forth below.
 
CHORDIANT SOFTWARE, INC.
[insert Chordiant employee or contractor full name]
       
By:                                                                
By:                                                                
   
Name:
Name:
   
Title:
Title:
   
Date:
Date:
   






      
                  [ * ]            = Certain confidential information contained
in this document, marked by brackets,           has been omitted and filed
separately with            the Securities and Exchange Commission pursuant to
rule 24b-2 of the Securities Exchange Act of 1934, as amended.               
      
        
      
    


--------------------------------------------------------------------------------


